2)       The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not discloses: a strength additive composition for manufacturing paper, the composition including a cationic strength agent being a cationic polymer with aldehyde functional groups and of a structure having a charge density of 0.1-5.5 meq/g and an anionic copolymer of a structure having a viscosity in a range of 1.8-3.0 mPas (claim 1); a method for manufacturing a paper, the method per steps claimed including the strength additive composition of claim 1 (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  

/MARK HALPERN/Primary Examiner, Art Unit 1748